Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed 15 January 2021 has been received and entered in full.  Claims 1, 5 and 8-9 have been amended, claims 8-14 remain withdrawn claim 2 has been cancelled, and claims 25-31 have been added. Newly added claims 25-28 will be examined as they fit under the rubric of the elected invention. Newly added claims 29-31 correspond to Group II as set forth in the Restriction requirement mailed 11 June 2020, and are thereby withdrawn. Therefore, claims 1, 5-14 and 25-31 are pending, and claims 11, 5-7 and 25-28 are the subject of this Office Action. It is noted that the claims also read on the elected species of an antibody comprising a light chain a CDR1, CDR2 and CDR3 of SEQ ID NOs:55, 72 and 101, respectively; and a heavy chain comprising a CDR1, CDR2 and CDR3 of SEQ ID NOs:169, 182 and 207 and have been examined to the extent they read on such.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Objections and/or Rejections
4.	The objection to claim 19 is moot, as noted by Applicant.

6.	The objection to claim 19 as set forth at pg. 4 of the previous Office action (mailed 02 April 2020) is withdrawn in view of Applicant’s amendment of said claim (filed 28 August 2020).

Maintained and/or New Objections and/or Rejections
Claim Objections
7.	Claim 25 is objected to because of the following informalities:  the claim contains more than one period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Written Description)
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 9.	Claims 1 and 5-7 remain rejected, and newly added claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written 
10.	The claims are drawn quite broadly to an antibody that specifically binds to a human Kvl.3 protein comprising: an immunoglobulin heavy chain and an immunoglobulin light chain, wherein the variable region of said light chain comprises: (i) a CDR1 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 43-69, 249-267, and 381-386;; (ii) a CDR2 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 70-88, 268-280, and 387-391and (iii) a CDR3 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 89-112, 281-297, and 392-398, and wherein the variable region of said heavy chain comprises: (i) a CDR1 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 165-177, 317-334, and 409-415; (ii) a CDR2 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 178-202, 335-352, and 416-422; and (iii) a CDR3 region comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 203-229, 353-370, and 423-429. The claims also recite said antibody, wherein the variable region of said light chain comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 3-42, 230-248, and 371-380; and wherein the variable region of said heavy chain comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 125-164, 298-316, and 399- 408The claims also recite preparations comprising said antibody. Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely 
11.	The specification discloses particular antibodies that comprise VL and VH regions of particular antibodies that are defined by particular amino acid sequences for the three CDR sequences of both the VH and VL domains.  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies that have a mixture of CDRs from different antibodies that have the same binding specificity and functional activity.
12.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where 
13.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 3 antibodies, wherein the antibody comprises (1) a light chain variable region comprising the sequence SEQ ID NO:37 and a heavy chain variable region comprising the sequence SEQ ID NO: 31; (2) a light chain variable region comprising the sequence SEQ ID NO:39 and a heavy chain variable region comprising the sequence SEQ ID NO: 33; or (3) a light chain variable region comprising the sequence SEQ ID NO:41 and a heavy chain variable region comprising the sequence SEQ ID NO: 35, respectively, to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for the functional properties recited in the claims.
14.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited in the previous Office action).   Rudikoff et al. teach that the alteration of a single 
15.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited in the previous Office action) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881; cited in the previous Office action) describe high affinity variant antibodies binding to VEGF wherein the results show that 
16.	In the absence of sufficient direction and guidance, the disclosure of a limited number of species of antibodies does not provide sufficient written description for the entire genus of modified immunoglobulin molecules encompassed by the claims in view of the evidence cited supra.
17.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
18.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the 
19.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
20.	Therefore, only an antibody comprising: a heavy chain variable region CDR1 comprising the sequence SEQ ID NO: 169; a heavy chain variable region CDR2 comprising the sequence SEQ ID NO: 182; a heavy chain variable region CDR3 comprising the sequence SEQ ID NO: 207; a light chain variable region CDR1 comprising the sequence SEQ ID NO: 55; a light chain variable region CDR2 comprising the sequence SEQ ID NO: 72; and a light chain variable region CDR3 comprising the sequence SEQ ID NO: 101, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Response to Arguments
21.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
V1.3protein, and asserts that the 6 CDRs can, as a matter of fact, be mixed in various combinations and retain the ability to bind human KV1.3 protein. At pp. 7-9 of the response, Applicant points to Figures 11-22 of the Instant application to demonstrate that while 69 antibodies were produced, many of the antibodies share one or more common CDRs.
23.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  It is noted that the claimed antibodies now recite a full complement of 6 CDRs. In order to provide adequate written description and evidence of possession of a claimed genus of compounds utilized in the claimed methods, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies that have a mixture of CDRs from different antibodies that have the same binding specificity and functional activity. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

24.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had 

25.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  Given that hundreds of unique antibody structures may bind a single antigen, a single species, or small group of related species, cannot be representative of all the antibodies that bind to the same antigen.
26.	While the Examiner acknowledges that many of the antibodies share common CDRs, the breadth of the claims is considerable. Given the extremely large genus of antibodies encompassed by the claims, and the teachings of the art set forth supra that demonstrate even minor changes in the amino acid sequences of the heavy and light variable regions, particularly 


Summary
27.	No claim is allowed.
	
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        May 1, 2021